                                           Case 3:20-cv-06328-EMC Document 9 Filed 12/11/20 Page 1 of 1




                                   1

                                   2

                                   3

                                   4                                  UNITED STATES DISTRICT COURT

                                   5                                 NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7     JOHNATHAN S. WILLIAMS,                             Case No. 20-cv-06328-EMC
                                   8                    Plaintiff,
                                                                                            ORDER OF DISMISSAL
                                   9             v.

                                  10     GAVIN NEWSOM,
                                  11                    Defendant.

                                  12
Northern District of California
 United States District Court




                                  13          Plaintiff commenced this action by filing a motion for injunctive relief. On September 16,

                                  14   2020, the Court denied the motion for injunctive relief and informed Plaintiff that he had to file a

                                  15   complaint if he wished to go forward with the action. The Court ordered Plaintiff to “file a

                                  16   complaint no later than October 23, 2020, or this action will be dismissed.” Docket No. 8 at 10.

                                  17   Plaintiff did not file an amended complaint, and the deadline by which to do so has passed. For

                                  18   the foregoing reasons, and the reasons stated in the Order Denying Request For Emergency

                                  19   Injunctive Relief And Requiring Complaint, this action is DISMISSED for failure to file a

                                  20   complaint that states a claim upon which relief may be granted. The Clerk shall close the file

                                  21

                                  22          IT IS SO ORDERED.

                                  23

                                  24   Dated: December 11, 2020

                                  25

                                  26                                                    ______________________________________
                                                                                         EDWARD M. CHEN
                                  27                                                     United States District Judge
                                  28
